 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

WESTERN DIVISION
UNITED STATES OF AMERICA, ) Case No. 1:14 CR 276
)
)
Plaintiff, ) JUDGE DONALD C. NUGENT
-VS- )
) MEMORANDUM OPINION
HAROLD PERSAUD, ) AND ORDER
)
Defendant. )

This case is before the Court on Defendant, Harold Persaud’s Motion Pursuant to Rule
60(b), Fed.R.Civ.P. to ReOpen 28 U.S.C. §2255 Proceeding. (ECF #237). The Government filed
a Response in Opposition to Mr. Persaud’s motion, and Mr. Persaud filed a Reply in Support of
his Motion. (ECF #238, 239).

Following a nearly month long trial, Mr. Persaud was convicted of fifteen counts including
healthcare fraud, false statements relating to health care matters, and money laundering. On
December 18, 2015, he was sentenced to twenty years and ordered to pay $5,486,857.00 in
restitution. A forfeiture order was also issued in the case. Mr. Persaud appealed and all
convictions, sentences, and other orders were affirmed. (ECF #214). On June 18, 2018, the
Defendant filed a motion to vacate under 28 U.S.C. §2255 asserting multiple claims of ineffective
assistance of trial counsel. (ECF #217). He was represented by counsel. The motion was denied.
(ECF #228). Mr. Persaud sought to appeal the decision but was denied a certificate of

appealability. His petition for rehearing was denied by the Sixth Circuit on June 6, 2019, and his

 
 

petition for a writ of certiorari to the United States Supreme Court was denied on October 7, 2019.
Following these denials, Mr. Persaud obtained new counsel who assisted him in the filing of the
motion now before the Court.

The motion currently before the Court, although captioned as a motion under Fed. R.Civ.P.
60(b) is properly construed as a second or successive petition for relief under 28 U.S.C. §2255. It
seeks to raise an entirely new substantive claim under 28 U.S.C. §2255, which exactly what
happens in a second or successive claim. See generally, Sims v. Terbush, 111 F.3d 45, 47 (6" Cir.
1997). Re-labeling a new claim for relief as a request to “re-open”a prior claim is inaccurate and
defies the purpose behind the certification requirements for second or successive petitions. As the
Sixth Circuit has stated, because the new grounds for relief “concern the legitimacy of his trial and
conviction, they should have been raised on direct appeal or in a §2255" motion. Abdur-Rahim y
J.C. Holland, No. 15-5297 (6" Cir. Jan. 12, 2016). Raising a new claim for relief after a prior
§2255 has already been resolved, requires the permission of the Court of Appeals. 28 U.S.C. §
2255(h)

Even if Mr. Persaud’s request to re-open could be viewed as an attack on the resolution of
the prior motion, despite the fact that it seeks to raise entirely new grounds for relief, a Rule 60(b)
motion that “attacks the federal court’s previous resolution of a claim on the merits,” should be
considered a second or successive petition for writ of habeus corpus. Gonzalez v. Crosby, 545

U.S. 524, 532 (2005).' Mr. Persaud’s argument for bringing his request for relief under

 

Although Gonzoles was a 2254 case, the reasoning was made applicable to 2255 cases
through In re Nailor, 487 F.3d 1018, 1023 (6" Cir. 2007).

2

 
 

 

Fed.R.Civ.P. 60(b) relies entirely on a single Seventh Circuit opinion which has been otherwise
rejected by the Sixth Circuit, at least in part, for misinterpreting prior Supreme Court cases. See,
Ramirez v. United States, 799 F.3d 845 (7 Cir. 2015); Kapanekas v. Snyder-Morris, No. 16-6310,
2017 WL 3725355 (6 Cir. Apr. 10, 2017).

The Court, therefore, finds that Mr. Persaud’s petition is properly viewed as a second or
successive motion under §2255. Section 2255 provides that:

A second or successive motion must be certified as provided in section 2244 by a panel
of the appropriate court of appeals to contain —

(1) newly discovered evidence that, if proven and viewed in light of
the evidence as a whole, would be sufficient to establish by clear and
convincing evidence that no reasonable factfinder would have found
the movant guilty of the offense; or
(2) a new rule of constitutional law, made retroactive to cases on
collateral review by the Supreme Court, that was previously
unavailable.
See 28 U.S.C. § 2255(h).
Because Mr. Persaud has failed to receive authorization from the Sixth Circuit to file this
second, or successive §2255 motion, the motion may not be reviewed by the Court at this juncture.
Therefore, the Clerk of Court is directed to transfer Mr. Persaud’s instant motion to the Sixth

Circuit Court of Appeals pursuant to In re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

IT IS SO ORDERED.

    

 

Donald C. Nugent ++
Senior United States District Judge

 

 
